Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on March 29, 2021. Claims 1-20 are currently pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai US2016/0311499 (“Kasai”) in view of Kurokawa et al. US2017/0203814 (“Kurokawa”).

Regarding claim(s) 1, 20. Kasai discloses an electric component for a human powered vehicle, comprising: 
a transmitter configured to wirelessly transmit wireless signals to an additional electric component for a human powered vehicle; a receiver configured to wirelessly receive an acknowledgement signal from the additional electric component (para. 5, wirelessly transmitting and receiving); 
an operating member (para. 48, e.g. the switches SW1 and SW2 can include any type of toggle switch, pressure switch, contactless switch or any other suitable type of switch that provides an transmit signal in response to shifting movement of the first and second shift operating members 26 and 28 about the pivot axis P3 to effect upshifting and downshifting.); and 
a controller configured to control the transmitter to consecutively transmit one of the wireless signals as a first control signal in response to an operation of the at least one operating member until the receiver receives the acknowledgement signal (fig. 8, illustrates a first wireless signal in responding to an operating member),
Kasai is silent to  the controller being configured to control the transmitter to transmit another of the wireless signals as a second control signal when a first predetermined time period has passed since a time point from when the operation of the operating member is started until when the transmitter starts transmitting the first control signal, the first control signal including a first setting parameter of the additional electric component, the second control signal including a second setting parameter of the additional electric component the second setting parameter being set differently from the first setting parameter.
Kurokawa teaches another wireless signal controls and at least transmit another of the wireless signals as a second control signal when a first predetermined time period has passed since a time point from when the operation of the at least one operating member is started until when the transmitter starts transmitting the first control signal (para. 56-para. 67, e.g. the control unit controls the electrical bicycle shifting device to continuously upshift by the at least two shift stages when both the first switch and the second switch are operated concurrently. Para. 327, e.g. FIGS. 55 and 56, the control unit 14 controls the rear derailleur 52 to continuously upshift by the at least two shift stages when the control unit 14 receives one of the first transmission control signal CS1 and the second transmission control signal CS2 within the operation time lag TL0 after receipt of the other of the first transmission control signal CS1 and the second transmission control signal CS2.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Kasai by incorporating the applied teaching of Kurokawa to enable automatic continuously upshift to improve rider’s controllability.

Regarding claim(s) 2, 12-14. Kasai discloses wherein the controller is configured to control the transmitter to consecutively transmit the first control signal while the at least one operating member is operated (para. 8 , e.g. first wireless communication unit continues to wirelessly transmit the control signal after the second wireless communication unit transmits the acknowledgement signal.). 

Regarding claim(s) 3. Kasai discloses wherein the controller is configured to control the transmitter to stop transmitting the first control signal when the receiver wirelessly receives the acknowledgement signal (para. 6, e.g. a controller programed to stop transmitting the control signal from the first wireless communication unit upon receiving the acknowledgement signal from the second wireless communication unit.). 

Regarding claim(s) 4-7, 19. Kasai in view of Kurokawa further teaches wherein the controller is configured to control the transmitter to stop transmitting the first control signal when a second predetermined time period has passed since the time point, the second predetermined time period being equal to or smaller than the first predetermined time period (Kurokawa: Fig. 27, para. 251, e.g. the first switch SW1 does not output the first transmission control signal CS1 when the first switch SW1 is operated within the operation time lag TL0 after receipt of the second transmission control signal CS2). 

Regarding claim(s) 8. Kasai discloses: a power storage to supply electric power to at least one of the controller, the transmitter, and the receiver (fig. 7). 

Regarding claim(s) 9. Kasai discloses a power generator to generate the electric power in response to the operation of the at least one operating member, the power storage being configured to store the electric power generated by the power generator (fig. 7). 

(Fig. 1, fig. 9-fig. 13, illustrates different signal controls). 

Regarding claim(s) 15. Kasai discloses wherein the additional electric component further includes a movable member and an actuator configured to move the movable member (FIG. 14 is a simplified schematic block diagram of an example of a bicycle wireless control system having an operating device and a bicycle electric shifting device including a front derailleur and a rear internally geared hub;). 

Regarding claim(s) 16, 18. Kasai discloses wherein the additional electric component includes a shifting device having a plurality of speed stages (FIG. 14 is a simplified schematic block diagram of an example of a bicycle wireless control system having an operating device and a bicycle electric shifting device including a front derailleur and a rear internally geared hub.)

Regarding claim(s) 17. Kasai discloses wherein the movable member includes a chain guide of a derailleur (FIG. 14 is a simplified schematic block diagram of an example of a bicycle wireless control system having an operating device and a bicycle electric shifting device including a front derailleur and a rear internally geared hub.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/
Primary Examiner, Art Unit 3669